     Case 1:18-cv-00117-CWD Document 20 Filed 11/20/18 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



 FRANK CHIDICHIMO, ET AL.,
                                              Case No. 1:18-CV-00117-CWD
              Plaintiffs,
                                              ORDER OF DISMISSAL
       v.

 UNITED STATES OF AMERICA,

              Defendant.



      Upon review of the Stipulation for Dismissal with Prejudice, (Dkt. 19), and for
good cause appearing therefrom,
      IT IS HEREBY ORDERED that the Complaint filed in the above-entitled matter
be, and the same is hereby, DISMISSED WITH PREJUDICE, each party to bear their
own costs and attorney fees.


                                               DATED: November 20, 2018


                                               _________________________
                                               Honorable Candy W. Dale
                                               United States Magistrate Judge
